     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN JOSEPH SORIA,                                     Case No. 1:18-cv-00635-NONE-JLT (PC)

12                          Plaintiff,                        FINDINGS AND RECOMMENDATIONS
                                                              TO GRANT DEFENDANTS’ MOTION
13             v.                                             FOR SUMMARY JUDGMENT
                                                              REGARDING PLAINTIFF’S FAILURE TO
14   RAFAEL ZUNGIA, et al.,                                   EXHAUST ADMINISTRATIVE
                                                              REMEDIES
15                          Defendants.
                                                              (Doc. 38)
16
                                                              14-DAY DEADLINE
17

18            Steven Joseph Soria, who was a federal inmate1, brings this civil rights action pursuant to
19   Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). This case proceeds on an
20   Eighth Amendment medical indifference claim against Defendants Lt. A. Herron, Camp
21   Administrator Tammy Allison, Dr. Morales, and Case Manager Coordinator R. Gonzales
22   asserted in Plaintiff’s first amended complaint.2 (See Docs. 7, 10–11). Defendants have filed a
23   motion for summary judgment based on Plaintiff’s failure to exhaust administrative remedies
24   before filing suit. (Doc. 38.) Plaintiff filed his declaration in response, to which Defendants filed
25   a reply. (Docs. 42, 43.)
26            The facts regarding exhaustion are not in dispute, and Defendants are entitled to
27   1
       Plaintiff was released from custody on May 24, 2019. (See Doc. 5.)
     2
28     According to counsel for the defendants, Dr. Morales is retired from the federal Bureau of Prisons and cannot be
     located. He has not been served, and claims against him should be dismissed. (See Doc. 38-1 at 2.)
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 2 of 8

 1   judgment as a matter of law. For the reasons set forth below, the Court recommends that

 2   Defendants’ motion for summary judgment be GRANTED.

 3    I.    LEGAL STANDARDS

 4          A. Summary Judgment

 5          Summary judgment is appropriate when the moving party “shows that there is no genuine

 6   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 7   Civ. P. 56(a). The moving party bears the initial burden of proving the absence of a genuine issue

 8   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party may

 9   accomplish this by presenting evidence that negates an essential element of the non-moving

10   party’s case. Id. Alternatively, the movant can demonstrate that the non-moving party cannot

11   produce evidence to support an essential element of his claim that must be proven at trial. Id.;

12   Fed. R. Civ. P. 56(c)(1)(B). “[A] complete failure of proof concerning an essential element of the

13   non-moving party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

14   322–23.

15          If the moving party meets this initial showing, the burden shifts to the non-moving party

16   to establish “specific facts showing a genuine issue for trial.” Anderson v. Liberty Lobby, Inc.,

17   477 U.S. 242, 250 (1986). The non-moving party cannot simply rely on the pleadings and

18   conclusory allegations in an affidavit. Lujan v. Nat’1 Wildlife Fed’n, 497 U.S. 871, 888 (1990);

19   see also Celotex, 477 U.S. at 324. “Where the record taken as a whole could not lead a rational

20   trier of fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec.

21   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, when deciding a motion

22   for summary judgment, the court must view any inferences drawn from the underlying facts in a

23   light most favorable to the non-moving party. Id.

24          The Ninth Circuit has “held consistently that courts should construe liberally motion

25   papers and pleadings filed by pro se inmates and should avoid applying summary judgment rules

26   strictly.” Soto v. Sweetman, 882 F.3d 865, 872 (9th Cir. 2018) (quoting Thomas v. Ponder, 611

27   F.3d 1144, 1150 (9th Cir. 2010)). While prisoners are relieved from strict compliance, they still

28   must “identify or submit some competent evidence” to support their claims. Soto, 882 F.3d at


                                                       2
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 3 of 8

 1   872. Plaintiff’s verified complaint may serve as an affidavit in opposition to summary judgment

 2   if based on personal knowledge and specific facts admissible in evidence. Lopez v. Smith, 203

 3   F.3d 1122, 1132 n.14 (9th Cir. 2000) (en banc).

 4          B. Exhaustion of Administrative Remedies

 5          The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect

 6   to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined

 7   in any jail, prison, or other correctional facility until such administrative remedies as are

 8   available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is

 9   mandatory, and “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199,

10   211 (2007). The exhaustion requirement applies to all inmate suits relating to prison life, Porter

11   v. Nussle, 534 U.S. 516, 532 (2002), regardless of the relief sought by the prisoner or offered by

12   the administrative process, Booth v. Churner, 532 U.S. 731, 741 (2001). “Thus federal prisoners

13   suing under Bivens . . . must first exhaust inmate grievance procedures just as state prisoners

14   must exhaust administrative processes prior to instituting a § 1983 suit.” Porter, 534 U.S. at 524.

15          The PLRA requires “proper exhaustion,” which means that “the prisoner must complete

16   the administrative review process in accordance with the applicable procedural rules, including

17   deadlines, as a precondition to bringing suit in federal court.” Woodford v. Ngo, 548 U.S. 81, 88,

18   93 (2006). The rules that must be followed, in other words, “are defined not by the PLRA, but by

19   the prison grievance process itself.” Jones, 549 U.S. at 218. “The level of detail necessary in a

20   grievance to comply with the grievance procedures will vary from system to system . . . , but it is

21   the prison’s requirements, and not the PLRA, that define the boundaries of proper exhaustion.”

22   Id. The exhaustion requirement allows prison officials to have an opportunity to resolve disputes

23   before the filing of a court action against them. Id. at 204.

24          The failure to exhaust administrative remedies is an affirmative defense that the

25   defendant must plead and prove. Id. at 204, 216. The defendant bears the burden of producing

26   evidence that proves a failure to exhaust; summary judgment is appropriate only if the

27   undisputed evidence, viewed in the light most favorable to the plaintiff, shows the plaintiff failed

28   to exhaust. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). On a motion for summary


                                                        3
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 4 of 8

 1   judgment, the defendant bears the initial burden of proving (1) the existence of an available

 2   administrative remedy, and (2) the plaintiff failed to exhaust that remedy. Id. at 1172. If the

 3   defendant makes this showing, the burden shifts to the prisoner to present evidence showing

 4   “that there is something in his particular case that made the existing and generally available

 5   administrative remedies effectively unavailable to him.” Id. (citation omitted). A prisoner may

 6   not file a complaint raising non-exhausted claims. Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th

 7   Cir. 2010).

 8          The ultimate burden of proof, however, remains with the defendant. Albino, 747 F.3d at

 9   1172. “If a motion for summary judgment is denied, disputed factual questions relevant to

10   exhaustion should be decided by the judge.” Id. at 1170. If the court finds that remedies were not

11   available, the prisoner exhausted available remedies, or the failure to exhaust available remedies

12   should be excused, the case proceeds to the merits. Id. at 1131.

13          C. BOP Grievance Process

14          The Federal Bureau of Prisons has established an administrative remedy process through

15   which an inmate can seek formal review of an issue related to any aspect of his

16   confinement. See 28 C.F.R. § 542.10(a). Generally, to exhaust available administrative remedies

17   within this system, an inmate must proceed through four levels: (1) seek informal resolution on a

18   BP-8 form, see 28 C.F.R. § 542.13; Nunez v. Duncan, 591 F.3d 1217, 1219 (9th Cir. 2010); (2)

19   make a formal administrative remedy request to the Warden on a BP-9 form, see 28 C.F.R. §

20   542.14; (3) if not satisfied with the Warden’s decision, appeal to the Regional Director on a BP-

21   10 form, see 28 C.F.R. § 542.15; and (4) if not satisfied with the Regional Director’s response,

22   appeal to the General Counsel on a BP-11 form, see id. A final decision from the Office of

23   General Counsel exhausts the BOP’s administrative remedy process. Id.

24   II.    UNDISPUTED FACTS REGARDING EXHAUSTION

25          Plaintiff was incarcerated at Federal Correctional Institution in Mendota, California. (1st

26   Am. Compl., Doc. 7 at 10.) His claims arise from an accident that occurred on January 19, 2017,

27   when he was working as a mechanic. (1st Am. Compl., Doc. 7 at 10.) He was inspecting a tractor

28   when the tips of his right index and middle fingers were severed. (Id.) Plaintiff alleges that


                                                       4
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 5 of 8

 1   Defendants withheld pain medication, delayed medical treatment, failed to take him to the

 2   hospital, and denied him emergency surgery to reattach the fingertips, which were disposed of by

 3   a staff member. (Id. at 10–12.)

 4          That same day, Officer J. Dias drafted Incident Report Number (“IRN”) 2941502, which

 5   charged Plaintiff with violating BOP Code 317 for unsafe working conditions. (Vickers Decl., Ex.

 6   1, Doc. 38-4 at 2.) On January 25, 2017, the Unit Discipline Committee (“UDC”) held a hearing

 7   and found that Plaintiff did not commit a prohibited act under BOP Code 317 but that he did

 8   commit a prohibited act under BOP Code 319 for using equipment or machinery contrary to

 9   instructions or posted safety standards. Id. Plaintiff was sanctioned to ten days of extra duty, loss

10   of phone privileges for thirty days, and loss of visitation for sixty days. Id.

11          On February 3, 2017, Officer Dias submitted a revised ICN 2941502, charging Plaintiff

12   with violating BOP Code 317 and 319. (Vickers Decl., Ex. 3, Doc. 38-6.) On February 8, 2017,

13   the UDC found that Plaintiff committed the prohibited acts as charged. (Id.) The UDC imposed

14   no additional sanction served finding Plaintiff had “endured enough pain through his injury.” (Id.)

15          On February 10, 2017, Plaintiff filed a request for administrative remedy, AR 893242,

16   requesting that the UDC uphold the first incident report dated January 19, 2017, and to disregard

17   the revised version dated February 2, 2017. (Vickers Decl., Ex. 7, Doc. 38-10 at 4.) Plaintiff

18   contends that the first ICN 2941502 was informally resolved when Plaintiff completed ten extra

19   hours of work on January 28, 2017. (Id. at 5.) Plaintiff exhausted his remedies at all three levels.

20   (Vickers Decl., Ex. 7–14, Docs. 38-10 through 38-17.)

21          On December 18, 2017, Defendant Gonzalez, a Case Management Coordinator, drafted a

22   memorandum advising the warden that the sanctions were not appropriate given the seriousness

23   and potential harm of Plaintiff’s actions and requesting rehearing, which was granted by the

24   warden. (Vickers Decl., Ex. 2, Doc. 38-5; Ex. 3, Doc. 38-6.)

25          On December 19, 2017, Officer Diaz re-drafted IRN 2941502, charging Plaintiff with

26   BOP Code 317 and 319. The UDC determined that Plaintiff had violated BOP Code 317 for

27   failure to follow safety regulations but that he did not violate BOP Code 319. (Vickers Decl., Ex.

28   6, Doc. 38-9.) Plaintiff was sanctioned with “5 days of property restriction and 10 days restriction


                                                        5
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 6 of 8

 1   to quarters to help reflect the seriousness of following safety regulations to prevent injury to

 2   oneself or others.” (Id.)

 3           On January 9, 2018, Plaintiff filed request for administrative remedy AR 929296, seeking

 4   expungement of the revised IRN 2941502 dated December 19, 2017, or for the warden to

 5   disregard the revised IR. (Vickers Decl., Ex. 15, Doc. 28-18 at 2–3.) Plaintiff argued that staff

 6   improperly altered the original content in the revised version, increased a valid sanction, and

 7   violating the timing clause of Program Statement 5270.09. (Id.) Plaintiff also complained that he

 8   did not receive a copy of the warden’s Advisement of Delay memo. (Id. at 3) Defendants concede

 9   that Plaintiff exhausted AR 929296 at all three levels. (Vickers Decl., Ex. 15–22, Docs. 38-18

10   through 38-25.)

11           Plaintiff filed his civil rights complaint on May 9, 2018. (Doc. 1.) The Court screened the

12   complaint and found that the complaint stated a single Eighth Amendment medical indifference

13   claim against Lieutenant Herron. (Doc. 6.) The Court granted Plaintiff leave to file an amended

14   complaint. (Id.) On February 19, 2019, Plaintiff filed a first amended complaint. (Doc. 7.) Upon

15   screening the first amended complaint, the Court found that it stated an Eighth Amendment

16   medical indifference claim against Defendants Lt. Herron, Camp Administrator Allison, Dr.

17   Morales, and R. Gonzalez, with all other claims and defendants to be dismissed. (Doc. 6.)

18   Plaintiff elected to proceed on the claims found cognizable, (Doc. 9), and the Court issued the

19   appropriate findings and recommendations and order adopting the findings and recommendations.

20   (Docs. 10, 11.)

21   III.    DISCUSSION

22           Defendants filed the instant motion for summary judgment arguing that, although

23   Plaintiff exhausted AR 893242 and AR 929296, they did not allege that Defendants violated

24   Plaintiff’s constitutional rights to receive medical care. Defendants contend that these two

25   administrative appeals filed by Plaintiff concern challenges to the BOP’s IRN 2941502, which

26   charged Plaintiff with violation of BOP safety codes and for using equipment or machinery

27   contrary to instructions or posted safety standards.

28           Plaintiff contested these charges by filing administrative remedies AR 893242 and AR


                                                       6
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 7 of 8

 1   929296, but neither AR alleged that Defendants violated his Eight Amendment rights by

 2   delaying and denying medical care, including pain medication and reattachment surgery.

 3   Moreover, Plaintiff did not initiate or exhaust any administrative remedies with respect to the

 4   constitutional violations alleged in this action despite over two years from the date of the

 5   accident on January 19, 2017, to his release on May 24, 2019. (Doc. 38-3, ⁋ 30.)

 6          In his response, Plaintiff states that he filed forms BP-9, BP-10, and BP-11, which were

 7   all denied, resulting in an exhaustion of remedies. (Doc. 42 at 2.) Plaintiff does not otherwise

 8   address Defendants’ arguments, nor did he admit or deny facts the Defendants’ statement of

 9   undisputed facts as required by Local Rule 260(b), which provides:

10          Any party opposing a motion for summary judgment or summary adjudication
            shall reproduce the itemized facts in the Statement of Undisputed Facts and admit
11          those facts that are undisputed and deny those that are disputed, including with
12          each denial a citation to the particular portions of any pleading, affidavit,
            deposition, interrogatory answer, admission, or other document relied upon in
13          support of that denial.

14   E.D. Cal. R. 260(b). Additionally, the Court advised Plaintiff of the requirements for opposing a
15   motion for summary judgment in accordance with Rand v. Rowland, 154 F.3d 952 (9th Cir.
16   1998). (Doc. 39.)
17          This Court has carefully reviewed AR 893242 and AR 929296, and neither concerns the
18   allegations in Plaintiff’s first amended complaint. Plaintiff’s only reference to his injury is in his
19   appeal on IRN 2941502, in which he argues he was improperly subjected to an increase to his
20   valid sanction upon rehearing. (Doc. 38-20 at 3.) Plaintiff stated, “. . . I had already satisfied ten
21   hours of extra duty as imposed by initial UDC of January 19, 2017 by pulling weeds on January
22   28, 2017 with injured hand still wrapped in bandages.” (Id.) Otherwise, the ARs only concern the
23   accuracy of IRN 2941502 and the sanctions imposed. Neither AR alleges a violation of Eight
24   Amendment rights by delaying and denying medical care, including pain medication and
25   reattachment surgery, by the Defendants. Therefore, the Court finds that exhaustion of AR
26   893242 and AR 929296 does not give rise to the claims raised in this lawsuit.
27          Defendants have met their burden to show that Plaintiff failed to exhaust administrative
28   remedy available to him prior to filing this lawsuit. Albino, 747 F.3d at 1172. Upon the shifting


                                                        7
     Case 1:18-cv-00635-NONE-JLT Document 44 Filed 09/09/21 Page 8 of 8

 1   of burdens, Plaintiff has not presented evidence showing “that there is something in his particular

 2   case that made the existing and generally available administrative remedies effectively

 3   unavailable to him.” Id. (citation omitted). Accordingly, summary judgment for failure to

 4   exhaust administrative remedies should be entered in favor of the Defendant.

 5   IV.    CONCLUSION

 6          For the foregoing reasons, the Court RECOMMENDS that Defendant’s Motion for

 7   Summary Judgment (Doc. 38) be GRANTED.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after

10   being served with these findings and recommendations, any party may file written objections

11   with the court and serve a copy on all parties. Such a document should be captioned “Objections

12   to Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

13   filed and served within 14 days after service of the objections. The parties are advised that

14   failure to file objections within the specified time may waive the right to appeal the District

15   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
     IT IS SO ORDERED.
17

18      Dated:     September 8, 2021                                _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28


                                                       8
